—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 10, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing him to an indeterminate term of 12 Vi to 25 years imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the defendant’s sentence to an indeterminate term of 7 Vi to 15 years imprisonment; as so modified, the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he sold two vials of crack cocaine to an undercover police officer is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s attack on the credibility of the prosecution witnesses, particularly the undercover officer and the arresting officer, is without merit. It is well settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal, and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that the defendant’s sentence was excessive to the extent indicated. Balletta, J. P., Rosenblatt, Santucci and Joy, JJ., concur.